                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                     AMARILLO DIVISION

 UNITED STATES OF AMERICA                           §
                                                    §
      Plaintiff,                                    §
                                                    §
 v.                                                 §    Criminal Action No. 2:19-CR-087-Z-BR
                                                    §
 SERGIO HERRERA-DUARTE (1)                          §
                                                    §
      Defendant.                                    §

                   ORDER ADOPTING REPORT AND RECOMMENDATION
                           CONCERNING PLEA OF GUILTY

         On August 23, 2019, the United States Magistrate Judge issued a Report and Recommendation

Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant

Sergio Herrera-Duarte filed no objections to the Report and Recommendation within the fourteen-day

period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record

in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,

and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is

correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District

Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Sergio Herrera-Duarte was

knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Sergio Herrera-Duarte; and

ADJUDGES Defendant Sergio Herrera-Duarte guilty of Count One in violation of 8 U.S.C. §§ 1326(a)

and (b)(1); and 6 U.S.C. §§ 202(3), 202(4), and 557. Sentence will be imposed in accordance with the

Court’s sentencing scheduling order.


         SO ORDERED, September 10, 2019.


                                                     _______________________________
                                                     MATTHEW J. KACSMARYK
                                                     UNITED STATES DISTRICT JUDGE
